United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4065
                                   ___________

United States of America,                *
                                         *
            Appellant,                   *
                                         *
      v.                                 *     Appeal from the United States
                                         *     District Court for the District
William Andrews, Jr.,                    *     of Nebraska.
                                         *
            Appellee.                    *            [PUBLISHED]

                                   ___________

                             Submitted: August 31, 2006
                                Filed: September 22, 2006
                                 ___________

Before ARNOLD and COLLOTON, Circuit Judges, and BOGUE,1 District Judge.
                         ___________

PER CURIAM.

       We remanded this case to the district court2 for clarification of its factual
findings in support of its determination that William Andrews's motion to suppress
should be granted. The district court has now certified further findings to us; we
interpret them as saying that Deputy Brown's testimony that Mr. Andrews was

      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
following too close was not credible and that there was therefore no probable cause
for stopping his vehicle.

      We take this occasion to observe that the fourth amendment is not violated if
an objectively good reason for a traffic stop exists, whatever the actual subjective
motive of the officer making the stop may have been. We believe that the district
court found that the government failed in its burden to prove that there was an
objective basis for the stop in this case, a finding that we conclude was not clearly
erroneous. We therefore affirm the judgment of the district court.
                        ______________________________




                                        -2-